Per Curiam :
There was no evidence to submit to the jury of any fraud on Sloan in the sale by McKee to Gealy. Sloan had a judgment against McKee, which was at; the time a lien on the land, on which he could proceed and sell it as well after as before the article with Gealy. How, then, was the contract or conveyance to Gealy a fraud on Sloan ? It could not have hindered, defrauded, or delayed him. Sloan suffered the lien of his judgment to expire without reviving it. Gealy bought subject to the lien. We think this disposes of the whole case, and renders an examination of the other questions raised by the several assignments of error unnecessary.
Judgment affirmed.